Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on March 30, 2020. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-2, 4-10, 12-17, 19-20 (re-numbered as 1-17) are allowed.

Claims 3, 11, and 18 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donald J. Labriola (Reg. # 64774) on February 2, 2022.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 


receiving a query that requests access to a database that is managed by the DBMS, 
where the DBMS is based on a microservices architecture, organized into multiple layers, that implements the DBMS as a set of independently activated microservices, and 
where each query-processing function of the DBMS is performed by a corresponding microservice of the set of microservices;
parsing the query in order to select an initial function that must be performed by the DBMS in order to process the query;
pre-activating a first microservice of the set of microservices that is configured to perform a most recently selected function,
where the pre-activating a selected microservice of the set of microservices comprises:
sending a message through a first channel of a set of cloud-platform communication channels to an Event Service Activator subsystem of the DBMS,
where the first channel communicates messages requesting pre-activation of the microservices that perform functions belonging to a first component of the layered set of components,
where the selected microservice performs a first function belonging to the first component, and
where the message directs the Event Service Activator subsystem to pre-activate the selected microservice;
accepting, from the first microservice, a selection of a next function that must be performed by the DBMS in order to process the query; and
repeating the pre-activating and the accepting for each microservice selected to perform a function required to process the query,
where each pre-activated microservice selects a next microservice of the set of microservices that must be run in order to perform a corresponding next function required to process the query.

2. The system of claim 1,
where the set of microservices is organized into a layered set of components of the DBMS, and
where each component of the layered set of components comprises microservices that perform a corresponding class of functions required to process queries received by the DBMS.

3 Canceled

4. The system of claim 2,
where the layered set of components comprises a subset of bind-time components and a subset of runtime components,

where each runtime component of the subset of runtime components comprises query-processing runtime functions performed by runtime microservices that are selected and preloaded prior to performance of any selected runtime function, and
where all preloaded runtime microservices are run by a runtime engine of the DBMS to perform database-access operations requested by the received query after all selected bind-time functions have been performed and all selected runtime microservices have been preloaded.

5. The system of claim 4, where the DBMS determines through statistical analysis of records of past query-processing tasks that certain runtime functions must be selected whenever certain bind-time functions have been selected.

6. The system of claim 4,
where the DBMS comprises a cognitive query-processing subsystem that is trained by a method of machine-learning to intelligently draw inferences from records of past DBMS query-processing tasks, and
where DBMS determines which query-processing runtime functions to select as a function of a semantic meaning inferred from the received query.

7. The system of claim 4,
where the bind-time components comprise:
a query-transformation layer,
an access-path selection layer, and
a runtime-execution layer, and
where the runtime components comprise:
an index-manager layer,
a data-manager layer, and
a buffer-manager layer.

8. The system of claim 1, where the DBMS is implemented as a Function as a Service (FaaS) application provisioned on a host cloud-computing platform.

9. A method for a lightweight DBMS based on functional microservices, the method comprising: a database-management system (DBMS) system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement the method for a lightweight DBMS based on functional microservices, the method comprising:
receiving a query that requests access to a database that is managed by the DBMS,
where the DBMS is based on a microservices architecture, organized into multiple layers, that implements the DBMS as a set of independently activated microservices, and 
where each query-processing function of the DBMS is performed by a corresponding microservice of the set of microservices;
parsing the query in order to select an initial function that must be performed by the DBMS in order to process the query;
pre-activating a first microservice of the set of microservices that is configured to perform a most recently selected function,
where the pre-activating a selected microservice of the set of microservices comprises:
sending a message through a first channel of a set of cloud-platform communication channels to an Event Service Activator subsystem of the DBMS,
where the first channel communicates messages requesting pre-activation of the microservices that perform functions belonging to a first component of the layered set of components,
where the selected microservice performs a first function belonging to the first component, and
where the message directs the Event Service Activator subsystem to pre-activate the selected microservice;
accepting, from the first microservice, a selection of a next function that must be performed by the DBMS in order to process the query; and
repeating the pre-activating and the accepting for each microservice selected to perform a function required to process the query,
where each pre-activated microservice selects a next microservice of the set of microservices that must be run in order to perform a corresponding next function required to process the query.

10. The method of claim 9,
where the set of microservices is organized into a layered set of components of the DBMS, and
where each component of the layered set of components comprises microservices that perform a corresponding class of functions required to process queries received by the DBMS.

11 Canceled

12. The method of claim 10,
where the layered set of components comprises a subset of bind-time components and a subset of runtime components,
where each bind-time component of the subset of bind-time components comprises query-processing bind-time functions that are performed prior to performance of any selected runtime function,
where each runtime component of the subset of runtime components comprises query-processing runtime functions performed by runtime microservices that are selected and preloaded prior to performance of any selected runtime function, and
where all preloaded runtime microservices are run by a runtime engine of the DBMS to perform database-access operations requested by the received query after all selected bind-time functions have been performed and all selected runtime microservices have been preloaded.

13. The method of claim 12, where the DBMS determines through statistical analysis of records of past query-processing tasks that certain runtime functions must be selected whenever certain bind-time functions have been selected.

14. The method of claim 12,
where the DBMS comprises a cognitive query-processing subsystem that is trained by a method of machine-learning to intelligently draw inferences from records of past DBMS query-processing tasks, and
where DBMS determines which query-processing runtime functions to select as a function of a semantic meaning inferred from the received query.

15. The method of claim 9, further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the receiving, the parsing, the pre-activating, the accepting, and the repeating.

16. A computer program product, comprising a computer-readable hardware storage device having a computer-readable program code stored therein, the program code configured to be executed by a database-management system (DBMS) system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for a lightweight DBMS based on functional microservices, the method comprising:
receiving a query that requests access to a database that is managed by the DBMS,
where the DBMS is based on a microservices architecture, organized into multiple layers, that implements the DBMS as a set of independently activated microservices, and 
where each query-processing function of the DBMS is performed by a corresponding microservice of the set of microservices;
parsing the query in order to select an initial function that must be performed by the DBMS in order to process the query;
pre-activating a first microservice of the set of microservices that is configured to perform a most recently selected function,
where the pre-activating a selected microservice of the set of microservices comprises:
sending a message through a first channel of a set of cloud-platform communication channels to an Event Service Activator subsystem of the DBMS,
where the first channel communicates messages requesting pre-activation of the microservices that perform functions belonging to a first component of the layered set of components,
where the selected microservice performs a first function belonging to the first component, and
where the message directs the Event Service Activator subsystem to pre-activate the selected microservice;
accepting, from the first microservice, a selection of a next function that must be performed by the DBMS in order to process the query; and
repeating the pre-activating and the accepting for each microservice selected to perform a function required to process the query,
where each pre-activated microservice selects a next microservice of the set of microservices that must be run in order to perform a corresponding next function required to process the query.

17. The computer program product of claim 16,
where the set of microservices is organized into a layered set of components of the DBMS, and
where each component of the layered set of components comprises microservices that perform a corresponding class of functions required to process queries received by the DBMS.

18 Canceled

19. The computer program product of claim 17,
where the layered set of components comprises a subset of bind-time components and a subset of runtime components,
where each bind-time component of the subset of bind-time components comprises query-processing bind-time functions that are performed prior to performance of any selected runtime function,
where each runtime component of the subset of runtime components comprises query-processing runtime functions performed by runtime microservices that are selected and preloaded prior to performance of any selected runtime function, and
where all preloaded runtime microservices are run by a runtime engine of the DBMS to perform database-access operations requested by the received query after all selected bind-time functions have been performed and all selected runtime microservices have been preloaded.

20. The computer program product of claim 19,
where the DBMS comprises a cognitive query-processing subsystem that is trained by a computer program product of machine-learning to intelligently draw inferences from records of past DBMS query-processing tasks, and
where DBMS determines which query-processing runtime functions to select as a function of a semantic meaning inferred from the received query.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. Prior arts –
Shaposhnik (Patent No. : US 10178073 B2) teaches A method for accelerating data transfer and improving data storage in a computing environment is provided that includes splitting a function into two layers of an operating system to generate two separate sets of outcomes from the two layers. A set of outcomes from the two layers are combined so as to be imperceptible to a user save for faster operation. The splitting of the function is evaluated and optimized based on machine performance feedback. A computing system for communicating with a network is provided that performs this method. A bifurcated operating system affords additional advantages in performing function splitting.
Beavin et al. (Pub. No. : US 20180129708 A1) teaches query processing management in a database management system (DBMS). The DBMS may detect that a query has a set of subqueries. The DBMS may detect that the set of subqueries indicates a set of data structures. A lead data structure may be selected from the set of data structures using a selection criterion. A set of input columns may be identified from the lead data structure of the set of data structures. A set of output columns may be identified from the set of data structures other than the lead data structure. A hash data structure may be constructed using the set of input columns and the set of output columns. A cache may be built based on the hash data structure.
Ramesh et al. (Pub. No. : US 20200183936 A1) teaches a query is preprocessed for features identified by a Data Manipulation Language (DML) in the text of the query. A machine-learning algorithm uses the features as input and provides as output a predicted query parsing execution time needed by a query parser to parse the query. The predicted query parsing time is provided as input to a query optimizer. The query optimizer uses the predicted query parsing time as a factor in optimizing a query execution plan for the query. Subsequently, the query execution plan is executed against a database as the query.
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 9, and 16. Particularly the prior art of record fails to teach parsing the query in order to select an initial function that must be performed by the DBMS in order to process the query; pre-activating a first microservice of the set of microservices that is configured to perform a most recently selected function, where the pre-activating a selected microservice of the set of microservices comprises: sending a message through a first channel of a set of cloud-platform communication channels to an Event Service Activator subsystem of the DBMS, where the first channel communicates messages requesting pre-activation of the microservices that perform functions belonging to a first component of the layered set of components, where the selected microservice performs a first function belonging to the first component, and where the message directs the Event Service Activator subsystem to pre-activate the selected microservice; accepting, from the first microservice, a selection of a next function that must be performed by the DBMS in order to process the query; and repeating the pre-activating and the accepting for each microservice selected to perform a function required to process the query, where each pre-activated microservice selects a next microservice of the set of microservices that must be run in order to perform a corresponding next function required to process the query.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2, 4-8, 10, 12-15, 17, 19-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169